Citation Nr: 0714404	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  06-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether countable income and unreimbursed medical expenses 
were properly computed for the period from January 1, 2004, 
to December 31, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1948 to May 1948 
and from June 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Milwaukee RO is a maintenance center for pension claims.  
If a veteran disputes a matter concerning his pension, such 
as income level, or expenses, the case is transferred to his 
local RO for processing.  In this case, the veteran's claims 
folder was transferred to the RO in Jackson for development 
of his appeal.

The veteran and his spouse provided testimony at a Travel 
Board hearing before the undersigned acting Veterans Law 
Judge in February 2007.  The veteran's representative made a 
motion to advance the veteran's case on the docket at the 
hearing in February 2007.  The motion was granted in April 
2007.

The veteran was notified of an overpayment of $5,452 in May 
2005.  The veteran has challenged the creation of that 
overpayment.  Thus, the legitimacy of the debt has not been 
established and a request for a waiver of overpayment is not 
be ripe at this time.  This issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, a veteran who meets the service and disability 
qualifications for payment of pension benefits receives a 
monthly payment if, among other things, the veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23 (2006).  In determining annual 
income, all payments of any kind and from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272 (2006).  Medical expenses in excess of five percent of 
the MAPR, which have been paid, fall into this category of 
excludable income to the extent they were paid.  38 C.F.R. 
§§ 3.23(b), 3.272(g)(1)(iii).  

The veteran was originally granted entitlement to nonservice-
connected disability pension benefits in December 1987.  He 
was granted entitlement to special monthly pension benefits, 
for aid and attendance, in March 1993.  The veteran is 
married and is entitled to pension benefits at a rate based 
on his having a dependent spouse and being entitled to 
receive aid and attendance benefits since the decision in 
March 1993. 

The veteran was informed in October 1995 that his reporting 
year, for income and expenses, would run from January 1 to 
December 31.  Thus, the veteran must report his income, and 
any exclusions and deductible expenses, on a calendar year 
basis between those dates.

The claims folder contains evidence of the veteran's 
reporting of his income and his medical expenses up to 
February 2003.  Based on the information submitted by the 
veteran, the Milwaukee RO determined that he had countable 
income of $20,752 effective from January 1, 2003.  The RO 
also determined that this exceeded the MAPR of $12,692.  The 
veteran's pension benefits were to be terminated, effective 
January 1, 2003.

The Milwaukee RO conveyed this information by way of a letter 
dated August 15, 2003.  The letter documented the amount of 
income for the veteran and his spouse and the reported 
medical expenses up through December 31, 2002, but did not 
show any medical expenses to offset the veteran's income from 
January 1, 2003.  Thus all of his income was countable.

The Board notes that the basic MAPR for a veteran with a 
dependent spouse for January 2003 was $12,692, as cited by 
the RO.  However, the veteran was entitled to a higher MAPR 
based on his receipt of aid and attendance benefits.  Thus 
his MAPR for that period was $19,167.  His countable income 
still exceeded the MAPR; however, the veteran was incorrectly 
informed that he had to show income less than $12,692 in 
order to receive pension benefits.  

The veteran expressed disagreement with the termination.  The 
Jackson RO wrote to him in October 2003.  The Jackson RO 
informed the veteran that his countable income of $20,752 
exceeded the MAPR of $12, 692.  He was informed that he 
needed to show that his income was below that level.  This 
was also an incorrect statement as the veteran's MAPR was not 
$12,692 but the higher amount of $19,167.

The veteran was issued a statement of the case (SOC) in 
January 2004.  The SOC noted that the veteran's annual income 
had exceeded the MAPR every year since 1999 but that he would 
later submit evidence of unreimbursed medical expenses and 
receive a lump sum payment for the difference between his 
MAPR and his income.  The SOC cited the same incorrect MAPR 
for the veteran and went so far as to identify it as the 
amount paid to a veteran with a dependent spouse and entitled 
to aid and attendance.  

There is no evidence that the veteran perfected an appeal of 
the termination or that he submitted evidence of unreimbursed 
medical expenses to lower his annual income.  The above 
correspondence and SOC are relevant to the current appeal in 
that the veteran typically has excess income at the beginning 
of the year but later submits evidence of unreimbursed 
medical expenses that reduces his countable income and allows 
for a payment of pension benefits.  It also demonstrates that 
the veteran has been provided with incorrect information 
regarding the elements required for his receipt of pension 
benefits.

The Milwaukee RO wrote to the veteran in a letter dated May 
3, 2005.  This was the first evidence of record following the 
SOC of January 2004.  The letter acknowledged receipt of an 
Eligibility Verification Report (EVR) and a Medical Expense 
Report (MER), although neither document is in the claims 
folder.  The letter informed the veteran he only claimed 
expenses of $6,315 but that the RO had credited him with a 
projected amount of $9,868.  Because of the difference in 
expenses the veteran's monthly payments were adjusted.  He 
was also informed he had been overpaid and that he would be 
notified of the amount of the overpayment and how to repay 
the debt.  Finally, the letter showed that the veteran would 
receive payments of $337 per month from January 1, 2004, to 
December 1, 2004, and then $84 per month beginning January 1, 
2005.  There was no mention of the amount of the previous 
payments.  

Associated with the claims folder is a copy of the notice of 
overpayment in the amount of $5,452, dated May 13, 2005.  
There are two copies of the MER for calendar year 2004 that 
report expenses in the amount of $12,429.94.  A copy of a 
payment calculation, and a copy of a patient prescription 
summary for 2004.  

There is another letter from the Milwaukee RO, dated May 26, 
2005, that provides details on four periods of payments.  The 
letter lists payments of $337 for January 1, 2004, $846 from 
February 1, 2004, to December 1, 2004, and then $84 from 
January 1, 2005.  The body of the letter noted that the 
medical expenses of $12,429 were applied for the period from 
February 1, 2004, to December 1, 2004.  

The veteran submitted a statement in June 2005 wherein he 
provided his assessment of what his payments should be.  In 
short, he was of the opinion that he should have received 
$929 more for calendar year 2004.  He submitted his notice of 
disagreement (NOD) in August 2005.  He said that he received 
$147 for his medical expenses in 2004 and that he should have 
received more.

The veteran testified at a hearing before the decision review 
officer (DRO) at the RO in December 2005.  He said he had had 
problems in resolving his case with the Milwaukee RO.  He 
said he began having problems with his pension ever since 
that RO took over his case.  He disputed the May 26, 2005, 
letter and said he never received a payment of $846, but only 
$633 per month.  

The DRO issued an SOC in May 2006.  The SOC provided a 
detailed account of events in the case.  This included how 
the RO used a projected medical expense amount to determine 
payments for 2004 but then an overpayment was created when 
the veteran initially reported an actual lesser amount of 
expenses.  However, the veteran then reported nearly twice 
the amount of expenses from his earlier report, and 
approximately 20 percent more than the RO had projected.  The 
RO still found that there was an overpayment but that the 
veteran was entitled to a retroactive award.  The difference 
between the retroactive award and the overpayment was $147 
and the veteran was paid this difference.  

The veteran later testified at a Travel Board hearing in 
February 2007.  It is clear from the testimony that the 
veteran was mistaken as to how his income was counted in the 
RO Milwaukee letter of May 26, 2005.  He believed the RO 
limited his income to $9,412 when that amount was actually 
what they determined was his countable income level and not a 
MAPR.  He also testified that the RO got his medical expenses 
wrong for 2004.  He said he had asked for a complete audit of 
his file but had not received one.  The veteran repeated his 
request for the audit.

Because this case involves two RO's, to include a pension 
maintenance center, the development of the case is confusing, 
and the paper documentation for key items is not of record.  
There is no documentation of record to show how the projected 
medical expense of $9,868 was established.  There is no 
documentation of notice to the veteran of his payments for 
2004, based on that projected medical expense.  Further, 
there is no copy of the 2004 EVR, or the MER showing expenses 
of $6,315, for 2004.  There is no clear explanation of how 
the figure of $5,452 was created as an overpayment.  The SOC 
describes the difference in the amounts the veteran was 
initially paid versus what he should have been paid based on 
his reported expenses.  However, the difference in payments 
does not compute to the claimed overpayment amount.  
Moreover, there is no clear basis to understand how the 
amount of a retroactive payment was determined.  

The veteran has expressed his disagreement with how his 
medical expenses have been counted and maintains that no 
overpayment was created.  He has requested that his case be 
audited so that a clear payment trail can be established to 
show what he was entitled to, and what he has received.  The 
Board finds that the missing paper documentation must be 
obtained and associated with the claims folder, an audit must 
be done, and a full and clear explanation of the payment of 
benefits for calendar 2004 must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO must conduct an audit of the 
veteran's pension account for calendar 
year 2004.  This should include a 
complete accounting explaining the 
creation of the purported overpayment.  
The accounting should also include how it 
was determined that the veteran was 
entitled to a retroactive award and the 
amount.  The accounting must be 
associated with the claims folder.  A 
copy of the accounting should be provided 
to the veteran and his representative 
with a full explanation of the 
calculations relied upon to determine the 
amount of overpayment/retroactive award.  

2.  The RO must adjudicate the validity 
of the creation of the debt, establishing 
the amount of the veteran's debt, to 
include any necessary evidentiary 
development, providing notice of the 
decision to the veteran and an 
opportunity to respond.  In so doing, the 
RO must include a copy of any item 
referenced in determining income for the 
veteran and his spouse, as well as 
medical expenses claimed.  The RO must 
include the EVR and MER for 2004 that 
first lead to a change in payments and 
are referenced in the letter of May 3, 
2005.  The records relied on to establish 
the projected medical expenses of $9,868 
should also be included.  

3.  Upon adjudication of the validity of 
the debt, if a debt is established, the 
veteran should be notified and provided 
an opportunity to apply for a waiver of 
the debt.  That issue should be developed 
as appropriate based on whether the 
waiver is denied and the veteran perfects 
an appeal. 

4.  If the validity of the debt is 
maintained, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


